

116 HR 6785 IH: FEMA Tribal Coordinator Act
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6785IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Ruiz introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to ensure appointment of a Tribal response coordinator whenever a multi-State major disaster or emergency is declared.1.Short titleThis Act may be cited as the FEMA Tribal Coordinator Act. 2.Emergency response coordinator for federally recognized tribesTitle III of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141 et seq.) is amended by adding at the end the following:328.Emergency response coordinator for federally recognized tribes(a)In generalImmediately following the declaration of a multi-State major disaster or emergency, including a public health emergency, the President shall appoint a Tribal response coordinating officer.(b)Duties of the tribal emergency response coordinatorThe duties of the Tribal response coordinating officer shall include the following:(1)AssessmentConduct an assessment of relief most urgently needed in consultation with all affected Indian tribal governments and in the case of a public health emergency, work with the Indian Health Service to conduct outreach to tribally operated health programs to assess needs.(2)LiaisonEstablish a liaison within each Bureau of Indian Affairs Regional Office and each Indian Health Service Area Office.(3)AdministrationCoordinate administration of relief to Indian tribal governments and tribal healthcare providers (including Urban Indian Health Programs, tribally operated health programs, and Indian Health Service-operated facilities), including—(A)in the event of a public health emergency, distributions from the Strategic National Stockpile; and(B)establish a single point of contact for tribal requests for assistance, including emergency response personnel, equipment, and medical supplies.(4)ReimbursementCoordinate assistance with submission of reimbursement requests and grant applications, including outstanding reimbursement requests or applications related to a major disaster or emergency after such disaster or emergency is closed. Notwithstanding any other provision in this Act, the Tribal response coordinator shall work with the Administrator of the Federal Emergency Agency to continue to provide assistance with such applications until funds are disbursed.(c)Tribal requestsThe Administrator shall consider a request from an Indian tribal government in the same manner as a request from a State..